DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to the Amendment filed on the date: June 7, 2022.
Claims 1-15 are currently pending.  Claims 1, 4-7, 11 and 15 have been amended.  No claims have been canceled or are new.

Response to Arguments
REJECTION UNDER 35 U.S.C. § 112
Applicant’s arguments, see REMARKS page 9, with respect to the rejection of claims 5 and 15 have been fully considered and are persuasive.  The rejection of claims 5 and 15 has been withdrawn. 
Claim 4 still has a 35 U.S.C. § 112 issue with the term “an analog filter” found in line 2 which has not been corrected.  See the 35 U.S.C. § 112 rejection of claim 4 below.

REJECTION UNDER 35 U.S.C. § 102 and 103
Applicant’s arguments, see REMARKS pages 9-11, with respect to the rejection(s) of independent claim(s) 1, 6 and 11 under 35 U.S.C. § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Black et al. 2008/0186243.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “an analog filter” in line 2.  This limitation appears to be referring back to the original recitation of the limitation “an analog filter” found in claim 1 line 3.  Thus, the limitation of claim 4 should be changed to “the analog filter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. 2014/0050114 (called Gao hereinafter and previously cited) in view of Black et al. 2008/0186243 (called Black hereinafter and newly cited).

Regarding independent claim 1, Gao teaches, in Figures 3 and 7, a method for operating a transmitter (Fig. 7) in a wireless communication system (para [0009]), the method comprising: 
detecting a forward signal (11) and a reverse signal (12) at an input terminal of an analog filter (para [0037] and Filter Unit (FU)); 
calculating a power value of a forward signal (14) and a power value of a reverse signal (14) at an output terminal of the analog filter (para [0061, 0064 and 0066]) based on characteristic parameters indicating characteristics of the analog filter and the detected forward signal and reverse signal (para [0061, 0064 and 0066]);
determining a voltage standing wave ratio (VSWR) (15) of an antenna (Antenna) of the transmitter on the calculated power value of the forward signal and the power value of the reverse signal at the output terminal of the analog filter (para [0071]).
Gao fails to teach the characteristic parameters are determined based on a relationship between signals input or output to an input terminal or and output terminal of the analog filter.
Black teaches the characteristic parameters are determined based on a relationship between signals input or output to an input terminal or an output terminal of the analog filter (para [0003, 0067 and 0079]; filter is controlled to improve VSWR with the antenna based on detected values between the filter, antenna and energy input into the antenna system).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao with the filter impedance control as described by Black for the purpose of adjusting impedance matching between the energy input to the antenna system, the filter and the antenna to provide improved VSWR.

Regarding claim 4, Gao and Black teach the method of claim 1, Gao further teaches, in Figure 7, wherein the detecting of the forward signal and the reverse signal at the input terminal of an analog filter comprises simultaneously detecting the forward signal and the reverse signal at the input terminal of the analog filter using a coupler installed at the input terminal of the analog filter (Fig. 7; use of a coupler to transmit the forward and reverse signals back to the TOR receiver for VSWR calculation).

Regarding claim 5, Gao and Black teach the method of claim 1, Gao further teaches wherein the detecting of the forward signal and the reverse signal at the input terminal of the analog filter comprises: detecting a digital predistorted signal of the forward signal at the input terminal of the analog filter; and detecting the reverse signal at the input terminal of the analog filter (para [0068-0069]; the forward and reverse signals captured at the input of the Filtering Unit are converted to digital signals at the TOR receiver VSWR calculation).

Regarding independent claim 6, Gao teaches, in Figures 3 and 7, a transmitter (Fig. 7) in a wireless communication system (para [0009]), the transmitter comprising: 
at least one antenna port (Antenna connection to the Filtering Unit (FU)) configured to transmit and receive a signal (para [0009]; radio communication); 
an analog filter (Filtering Unit (FU)) configured to perform a frequency selection function of the signal (para [0066]; removes out-band frequencies); and 
a voltage standing wave ratio (VSWR) detector (TOR receiver; para [0056]) configured to measure a VSWR (15) of the antenna port, 
wherein the VSWR detector: 
detects a forward signal (11) and a reverse signal (12) at an input terminal of the analog filter (para [0037] and Filter Unit (FU)); 
calculates a power value of a forward signal (14) and a power value of a reverse signal (14) at an output terminal of the analog filter (para [0061, 0064 and 0066]) based on characteristic parameters indicating characteristics of the analog filter and the detected forward signal and reverse signal (para [0061, 0064 and 0066]);
determines the VSWR of the antenna port based on the calculated power value of the forward signal and the power value of the reverse signal at the output terminal of the analog filter (15 and para [0071]).
Gao fails to teach the characteristic parameters are determined based on a relationship between signals input or output to an input terminal or and output terminal of the analog filter.
Black teaches the characteristic parameters are determined based on a relationship between signals input or output to an input terminal or an output terminal of the analog filter (para [0003, 0067 and 0079]; filter is controlled to improve VSWR with the antenna based on detected values between the filter, antenna and energy input into the antenna system).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao with the filter impedance control as described by Black for the purpose of adjusting impedance matching between the energy input to the antenna system, the filter and the antenna to provide improved VSWR.

Regarding claim 9, Gao and Black teach the transmitter of claim 6, Gao further teaches wherein the VSWR detector simultaneously detects the forward signal and the reverse signal at the input terminal of the analog filter using a coupler installed at the input terminal of the analog filter (Fig. 7; use of a coupler to transmit the forward and reverse signals back to the TOR receiver for VSWR calculation).

Regarding claim 10, Gao and Black teach the transmitter of claim 6, Gao further teaches wherein the VSWR detector detects a digital predistorted signal of the forward signal at the input terminal of the analog filter and detects the reverse signal at the input terminal of the analog filter (para [0068-0069]; the forward and reverse signals captured at the input of the Filtering Unit are converted to digital signals at the TOR receiver VSWR calculation).

Claims 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Black and further in view of Campero et al. 2009/0168753 (called Campero hereinafter).

Regarding claim 2, Gao and Black teach the method of claim 1, but fail to teach wherein each of the characteristic parameters of the analog filter is determined on the basis of VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value.
Campero teaches wherein each of the characteristic parameters of the analog filter is determined on the basis of VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value (para [0048]; VSWR measurements on a short circuit load, open circuit load and a 50 ohm resistive load).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao and Black with the VSWR measurement with various load conditions as described by Campero for the purpose of determining the health of the device that is being tested on, such as determining if the device has a physical line disruption or a break is occurring in the network.

Regarding claim 3, Gao, Black and Campero teach the method of claim 2, Campero further teaches wherein the pre-designated resistance value is 50 ohm (para [0048]; VSWR measurement on a 50 ohm resistive load).

Regarding claim 7, Gao and Black teach the transmitter of claim 6, but fails to teach wherein each of the characteristic parameters of the analog filter is determined based on VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value.
Campero teaches wherein each of the characteristic parameters of the analog filter is determined based on VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value (para [0048]; VSWR measurements on a short circuit load, open circuit load and a 50 ohm resistive load).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao and Black with the VSWR measurement with various load conditions as described by Campero for the purpose of determining the health of the device that is being tested on, such as determining if the device has a physical line disruption or a break is occurring in the network.

Regarding claim 8, Gao, Black and Campero teach the transmitter of claim 7, Campero further teaches wherein the pre-designated resistance value is 50 ohm (para [0048]; VSWR measurement on a 50 ohm resistive load).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Campero and further in view of Black.

Regarding independent claim 11, Gao teaches, in Figures 3 and 7, an apparatus (Fig. 7) for determining characteristic parameters of an analog filter (Filtering Unit (FU)) in a wireless communication system (Fig. 7), the apparatus comprising: 
a detector (TOR receiver; para [0056]) configured to detect a signal flowing in an input terminal and an output terminal of the analog filter (para [0061, 0064 and 0066]); and 
a controller (para [0128]; processor 116) configured to be combined with the detector, 
Gao fails to teach wherein the controller: measures a first voltage standing wave ratio (VSWR) at the input terminal of the analog filter when a load connected to the output terminal of the analog filter is in a short-circuited state; measures a second VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter is in an open state; measures a third VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter has a pre-designated resistance value; the characteristic parameters indicated characteristics of the analog filter are determined based on the measured first, second, and third VSWRs.
Campero teaches wherein the controller: measures a first voltage standing wave ratio (VSWR) at the input terminal of the analog filter when a load connected to the output terminal of the analog filter is in a short-circuited state (para [0048]; VSWR measurement on a short circuit load); measures a second VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter is in an open state (para [0048]; VSWR measurement on a open circuit load); measures a third VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter has a pre-designated resistance value (para [0048]; VSWR measurement on a 50 ohm resistive load); the characteristic parameters indicating characteristics of the analog filter are determined based on the measured first, second, and third VSWRs (para [0048]; the VSWR measurement made determines the characteristics of the measured device).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao with the VSWR measurement with various load conditions as described by Campero for the purpose of determining the health of the device that is being tested on, such as determining if the device has a physical line disruption or a break is occurring in the network.
Gao and Campero fail to teach the characteristic parameters are determined based on a relationship between signals input or output to an input terminal or and output terminal of the analog filter.
Black teaches the characteristic parameters are determined based on a relationship between signals input or output to an input terminal or an output terminal of the analog filter (para [0003, 0067 and 0079]; filter is controlled to improve VSWR with the antenna based on detected values between the filter, antenna and energy input into the antenna system).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao and Campero with the filter impedance control as described by Black for the purpose of adjusting impedance matching between the energy input to the antenna system, the filter and the antenna to provide improved VSWR.

Regarding claim 12, Gao, Campero and Black teach the apparatus of claim 11, Campero further teaches wherein the pre-designated resistance value is 50 ohm (para [0048]; VSWR measurement on a 50 ohm resistive load).

Regarding claim 13, Gao, Campero and Black teach the apparatus of claim 11, Gao further teaches wherein the detector simultaneously detects a forward signal (11) flowing into the input terminal of the analog filter and a reverse signal (12) flowing out from the input terminal of the analog filter (Fig. 7; use of a coupler to transmit the forward and reverse signals back to the TOR receiver for VSWR calculation).

Regarding claim 14, Gao, Campero and Black teach the apparatus of claim 11, Gao further teaches wherein the detector is configured to measure a digital predistorted signal of a forward signal (11) flowing into the input terminal of the analog filter and to measur1e a reverse signal (12) flowing out from the input terminal of the analog filter (para [0068-0069]; the forward and reverse signals captured at the input of the Filtering Unit are converted to digital signals at the TOR receiver VSWR calculation).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, this claim was indicated as allowable subject matter in the previous Office Action mailed March 7, 2022, and has overcome the 35 U.S.C. § 112 rejection of the claim.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schick et al. discloses “Switchable band-pass filter” (see 2012/0319803)
Nishida et al. discloses “Antenna duplexer” (see 2003/0137364)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867